DISSENTING OPINION
Donlon, Judge:
I do not concur. This is a case of clerical error. The facts are, in general, similar to the facts considered by this court in Geo. S. Bush & Co., Inc. v. United States, 61 Treas. Dec. 1493, Abstract 19212. There, we sustained the plaintiff’s claim for refund and directed judgment accordingly.
The official papers show that the merchandise was appraised, as entered. To be sure, the importer’s added entry sheet, containing agreed items to meet the advices of the appraiser, included a clerical error, showing 10,500 Belgian francs per metric ton, instead of 10,000 Belgian francs, as advised by the appraiser. However, as in the Bush case, the extended entry was correct, that is, based on 10,000 Belgian francs per metric ton.
The collector proceeded to liquidate the entry on his own valuation, contrary to the appraiser’s appraisement, as extended, and this liquidation value is in excess of the entered value.
Both under the law, as it was at the date of entry, and the clear-cut mandate of the Customs Simplification Act of 1953, now effective, this court has authority to order refund of the excess duty that is based upon this clerical error. Indeed the Congress has on several occasions emphasized its impatience with the customs maze and its desire that customs procedures should be simplified. Nowhere is this congressional intention more explicitly indicated than in the powers granted to correct' the inequities that derive from clerical errors. This is such a case. Judgment should be for plaintiff.